DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/143467 claims foreign priority to JAPAN 2017-194041 filed on 10/04/2017.  

Response to Amendment
This Office Action is in response to the Amendments submitted on 02/17/2021 wherein claims 14-27 are pending and ready for examination and claims 24-27 are new.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 14-16 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (hereinafter Sasaki), U.S. Pub No. 2013/0116851 A1 in view of Yukawa, JP 5969676 B1 in further view of Maekawa, U.S. Pat No. 9092025 B2. 

Examiner’s Note
	The Examiner wishes to note that US 2017/0091667 A1 has been used as the English translation of JP 5969676 B1. US Pre-Grant Publication 2017/0091667 A1, claims priority to the same Japanese application 2015193017 and has been used as a translation. Citations in the rejection will be referenced to the US Pre-Grant Publication. 

Regarding independent claim 14 Sasaki teaches:
	A thermal displacement compensation system for performing a thermal displacement compensation of a machine (Sasaki, ¶ 0004), the thermal displacement compensation system comprising: 
	a processor (Sasaki, fig 2, elements 80, 90, controller (80) processes “the thermal displacement compensation” therefore would contain a processor and a memory, thermal compensating device (90) may be “individual hardware units or may be respectively realized by software” therefore would contain a processor and memory (¶ 0058, ¶ 0071)) configured to 
	specify a condition of individual difference of the machine, 
	detect a state quantity indicating a state of the machine (Sasaki, “block temperature obtaining means” reads on “state quantity detecting section”, “temperatures of respective blocks” reads on “a state quantity indicating a state of the machine”( ¶ 0006)),  
Sasaki, “finite element method analysis means” reads on “inferential calculation section” and “infers thermal displacement amounts”( ¶ 0006)),
	perform the thermal displacement compensation of the machine based on the thermal displacement compensation amount of the machine (Sasaki, “compensation means” reads on “compensation executing section”, the “compensation means” “compensates the command position” which reads on “performs a thermal displacement compensation”, “compensation value” is obtained by “compensation value calculation means” which calculates the value from “thermal displacement amounts” “inferred by the finite element method analysis means” 
(¶ 0006)), and
	Sasaki does not teach:
	generate or update a learning model by machine learning that uses the state quantity; and 
	a memory configured to store at least one learning model generated by the processor in association with a combination of conditions including the condition of individual difference of the machine, wherein 
	the processor is configured to infer the thermal displacement compensation amount of the machine by selectively using, based on the condition of individual difference of the machine, the at least one learning model stored in the memory.  
	Yukawa teaches:
	generate or update  a learning model by machine learning that uses the state quantity (Yukawa, “learning unit” reads on “learning model generating section”, the “learning unit” “learns”, which reads on “generates or updates,” using quantities that are “observed by the state observation unit” which reads on “uses the state quantity” (¶ 0035-¶ 0038 ); and 
Yukawa, machine learning involves learning an “action value”, “action value” reads on “learning model,” fig 1 elements 36, 38, 40, and 42, read on “condition specifying section” and are used in determining the “action value table,” as seen in fig 9, elements 36, 38, 40, and 42 are stored,, “action value table” is created by machine learning, “action value table” has “5 conditions” and “8 patterns,” “tool compensation interval” reads on “condition,” “tool compensation interval corresponds to the condition B, it is supposed that an action (pattern) that shortens the following compensation interval is selected.” therefore if another condition is chosen “action value table” must be stored (¶ 0010, ¶ 0040-¶ 0042,
¶ 0053-¶ 0054)), wherein 
	the processor is configured to infer the thermal displacement compensation amount of the machine by selectively using, based on the condition of individual difference of the machine, the  at least one learning model stored in the memory (Yukawa, “decision making unit” reads on “inferential calculation section,” “decision making unit” determines “a change amount of the tool compensation interval” which reads on “infers the thermal displacement compensation amount,” “change amount” is “based on the action value table” which reads on “at least one learning model” as “action value table” is created by machine learning which reads on “condition specifying section” and are used in determining the “action value table” (fig 1, 
¶ 0012, ¶ 0040-¶ 0041, ¶ 0053-¶ 0056))), and	
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermal displacement compensating device and method disclosed by Sasaki by including the machine learning as taught by Yukawa in order 
¶ 0011, ¶ 0060).  
	The Sasaki/Yukawa combination does not teach:
	the condition of individual difference of the machine includes a production lot, a frequency of use, a maintenance history, or a modification history.
	Maekawa teaches:
	the condition of individual difference of the machine includes a production lot, a frequency of use, a maintenance history, or a modification history (Maekawa, “thermal displacement amount Do for each axis calculated las time is read from the memory,” “thermal displacement amount D for each axis calculated this time is read from the memory,”  “thermal displacement amount” reads on “a modification” and since these value are “read from memory” a “history” is implied therefore Maekawa teaches a “modification history” as an “individual difference of the machine” (fig 5, col 8 line 14 – col 9 line 3)).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermal displacement compensating device and method disclosed by Sasaki by including a modification history  as a difference of machines as taught by Maekawa in order to provide a system where “the precision of the thermal displacement compensation can be reliably increased at low cost without the necessity of protecting the sensor means against a coolant, chips, etc., to ensure reliability” (Maekawa, col 11 line 12-16).  


Regarding claim 15 Sasaki teaches:
	The thermal displacement compensation system according to claim 14, wherein
	 the processor is configured to create a feature quantity characterizing a thermal state of the machine, from the state quantity, 
	infer the thermal displacement compensation amount of the machine from the feature quantity, and (Sasaki,                          
                            "
                            
                                
                                    δ
                                
                            
                            =
                            
                                
                                    
                                        
                                            K
                                        
                                    
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    F
                                
                            
                            
                                
                                    T
                                
                            
                        
                    ” is “a fundamental expression for the structural analysis by the finite element method”, “{T} represents temperature vectors at the respective blocks” reads on “feature quantity characterizing a thermal state” and is determined from the “block temperature obtaining means” which reads on “state quantity detecting section,” “finite element method” “may infer thermal displacement amounts at a part of nodes on the structural body of the machine tool” (¶ 0006-¶ 0009)) . 
	Sasaki does not teach: 
	generate or update the learning model by machine learning that uses the feature quantity
	Yukawa teaches:
	generate or update the learning model by machine learning that uses the feature quantity (Yukawa, “action value table” reads on “learning model” and is created by machine learning,  “temperature inside the machine tool” reads on “feature quantity,” “learning unit learns by associating”…”the temperature inside the machine tool” (¶ 0017, ¶ 0053)). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermal displacement compensating device and method disclosed by Sasaki by including the learning model using a feature quantity as taught by Yukawa in order to in order to provide a system that when “Taking the temperature 

Regarding claim 16 Sasaki does not teach:
	the processor is configured to generate a new learning model by performing a modification of an existing learning model stored in the memory.  
	Yukawa teaches:
	the processor is configured to generate a new learning model by performing a modification of an existing learning model stored in the memory (Yukawa, “learning unit” reads on “learning model generating section,” “action value table” reads on “learning model,” “learning unit performs learning of an action value, creation or update of an action value table” reads on “generates a new learning model by performing a modification of an existing learning model”¶ 0035-¶ 0039)).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermal displacement compensating device and method disclosed by Sasaki by including the learning model modification as taught by Yukawa in order to provide a system that when “Taking the temperature change amount when rewards are thus calculated allows accuracy and reliability of the machine learning to be further improved” (Yukawa, ¶ 0011, ¶ 0060 line 5-7).  

Regarding independent claim 18 Sasaki teaches:
Sasaki, ¶ 0004), the thermal displacement compensation system comprising: 
	a processor (Sasaki, fig 2, controller (80) processes “the thermal displacement compensation” therefore would contain a processor and a memory, thermal compensating device (90) may be “individual hardware units or may be respectively realized by software” therefore would contain a processor and memory (¶ 0058, ¶ 0071)) configured to 
	specify a condition of individual difference of the machine (Sasaki, “finite element method analysis” is a well-known structural analysis method which uses “individual difference(s) of the machine,” an example would be the coefficient of thermal expansion 
(¶ 0006)), 
	detect a state quantity indicating a state of the machine (Sasaki, “block temperature obtaining means” reads on “state quantity detecting section”, “temperatures of respective blocks” reads on “a state quantity indicating a state of the machine” (¶ 0006)), 
	infer a thermal displacement compensation amount of the machine from the state quantity (Sasaki, “finite element method analysis means” reads on “inferential calculation section” and “infers thermal displacement amounts” (¶ 0006)), 
	perform a thermal displacement compensation of the machine based on the thermal displacement compensation amount of the machine (Sasaki, “compensation means” reads on “compensation executing section”, the “compensation means” “compensates the command position” which reads on “performs a thermal displacement compensation”, “compensation value” is obtained by “compensation value calculation means” which calculates the value from “thermal displacement amounts” “inferred by the finite element method analysis means”  
(¶ 0006)); and 
	Sasaki does not teach:
	a memory configured to store at least one learning model associated in advance with a combination of conditions including the condition of individual difference of the machine, wherein
	the processor is configured to infer the thermal displacement compensation amount of the machine by selectively using, based on the condition of individual difference of the machin
	Yukawa teaches:
	a memory configured to store at least one learning model associated in advance with a combination of conditions including the condition of individual difference of the machine (Yukawa, fig 1 machine learning element (24) contains the state observation unit (26), state observation unit observes “state variables” which reads on “individual difference of the machine”, machine learning involves learning an “action value”, “action value” reads on “learning model,” fig 1 elements 36, 38, 40, and 42, read on “condition specifying section” and are used in determining the “action value table,” as seen in fig 9, elements 36, 38, 40, and 42 are stored, “action value table” is created by machine learning, “action value table” has “5 conditions” and “8 patterns,” “tool compensation interval” reads on “condition,” “tool compensation interval corresponds to the condition B, it is supposed that an action (pattern) that shortens the following compensation interval is selected.” therefore if another condition is chosen “action value table” must be stored (¶ 0010, ¶ 0040-¶ 0042,¶ 0053-¶ 0054)), wherein
	the processor is configured to infer the thermal displacement compensation amount of the machine by selectively using, based on the condition of individual difference of the machinYukawa, “decision making unit” reads on “inferential calculation section,” “decision making unit” determines “a change amount of the tool compensation interval” which reads on “infers the thermal displacement compensation amount,” “change amount” is “based on the action value table” which reads on “at least one learning model” as “action value table” is created by machine learning, fig 1 elements 36, 38, 40, and 42, read on “condition specifying section” and are used in determining the “action value table” (¶ 0012, ¶ 0040-¶ 0041, ¶ 0053-¶ 0056)), 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermal displacement compensating device and method disclosed by Sasaki by including the machine learning models as taught by Yukawa in order to provide a system that when “Taking the temperature change amount when rewards are thus calculated allows accuracy and reliability of the machine learning to be further improved” (Yukawa, ¶ 0011, ¶ 0060 line 5-7).  
	The Sasaki/Yukawa combination does not teach:
	the condition of individual difference of the machine includes a production lot, a frequency of use, a maintenance history, or a modification history.
	Maekawa teaches:
	the condition of individual difference of the machine includes a production lot, a frequency of use, a maintenance history, or a modification history (Maekawa, “thermal displacement amount Do for each axis calculated las time is read from the memory,” “thermal displacement amount D for each axis calculated this time is read from the memory,”  “thermal displacement amount” reads on “a modification” and since these value are “read from memory” a “history” is implied therefore Maekawa teaches a “modification history” as an “individual difference of the machine” (fig 5, col 8 line 14 – col 9 line 3)).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermal displacement compensating device and method disclosed by Sasaki by including a modification history  as a difference of machines as taught by Maekawa in order to provide a system where “the precision of the thermal displacement compensation can be reliably increased at low cost without the necessity of protecting the sensor means against a coolant, chips, etc., to ensure reliability” (Maekawa, col 11 line 12-16).  

Regarding claim 19 Sasaki further teaches:
	create a feature quantity characterizing a thermal state of the machine, from the state quantity, and 
	infer the thermal displacement compensation amount of the machine from the feature quantity (Sasaki, "{δ}=[K]^(-1) [F]{T}” is “a fundamental expression for the structural analysis by the finite element method”, “{T} represents temperature vectors at the respective blocks” reads on “feature quantity characterizing a thermal state” and is determined from the “block temperature obtaining means” which reads on “state quantity detecting section,” “finite element method” “may infer thermal displacement amounts at a part of nodes on the structural body of the machine tool” (¶ 0006-¶ 0009)).

Regarding independent claim 20 Sasaki teaches:
	A thermal displacement compensation method (Sasaki, ¶ 0004), comprising 
Sasaki, “finite element method analysis” is a well-known structural analysis method which uses “individual difference(s) of the machine,” an example would be the coefficient of thermal expansion 
(¶ 0006));  
	detecting a state quantity indicating a state of the machine (Sasaki, “block temperature obtaining means” reads on “state quantity detecting section”, “temperatures of respective blocks” reads on “a state quantity indicating a state of the machine” (¶ 0006));  
	inferring a thermal displacement compensation amount of the machine from the state quantity (Sasaki, “finite element method analysis means” reads on “inferential calculation section” and “infers thermal displacement amounts” (¶ 0006));  	
	performing a thermal displacement compensation of the machine based on the thermal displacement compensation amount (Sasaki, “compensation means” reads on “compensation executing section”, the “compensation means” “compensates the command position” which reads on “performs a thermal displacement compensation”, “compensation value” is obtained by “compensation value calculation means” which calculates the value from “thermal displacement amounts” “inferred by the finite element method analysis means” 
(¶ 0006)), and 
	Sasaki does not teach:
	generating or updating a learning model by machine learning that uses the state quantity, wherein 
	in the inferring 

	the thermal displacement compensation amount of the machine is inferred using the learning model being selected.  
	Yukawa teaches:
	generating or updating a learning model by machine learning that uses the state quantity (Yukawa, “learning unit” reads on “learning model generating section”, the “learning unit” “learns”, which reads on “generates or updates,” using quantities that are “observed by the state observation unit” which reads on “uses the state quantity” (¶ 0035-¶ 0038)), wherein 
	in the inferring 
	the learning model to be used based on the condition is selected from at least one learning model associated in advance with a combination of conditions including the condition of individual difference of the machine, and 
	the thermal displacement compensation amount of the machine is inferred using the learning model being selected (Yukawa, “decision making unit” determines “a change amount of the tool compensation interval” which reads on “thermal displacement compensation amount of the machine is inferred,” “change amount” is “based on the action value table” which reads on “selected learning model” as “action value table” is created by machine learning, fig 1 elements 36, 38, 40, and 42, read on “condition specifying section” and are used in determining the “action value table” as seen in fig 9 (¶ 0012, ¶ 0053-¶ 0054)), and
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermal displacement compensating device 
	The Sasaki/Yukawa combination does not teach:
	the condition of individual difference of the machine includes a production lot, a frequency of use, a maintenance history, or a modification history.
	Maekawa teaches:
	the condition of individual difference of the machine includes a production lot, a frequency of use, a maintenance history, or a modification history (Maekawa, “thermal displacement amount Do for each axis calculated las time is read from the memory,” “thermal displacement amount D for each axis calculated this time is read from the memory,”  “thermal displacement amount” reads on “a modification” and since these value are “read from memory” a “history” is implied therefore Maekawa teaches a “modification history” as an “individual difference of the machine” (fig 5, col 8 line 14 – col 9 line 3)).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermal displacement compensating device and method disclosed by Sasaki by including a modification history  as a difference of machines as taught by Maekawa in order to provide a system where “the precision of the thermal displacement compensation can be reliably increased at low cost without the necessity of protecting the sensor means against a coolant, chips, etc., to ensure reliability” (Maekawa, col 11 line 12-16).  

Regarding claim 21 Sasaki teaches:
	creating a feature quantity characterizing a thermal state of the machine, from the state quantity, wherein 
	in the inferring, the thermal displacement compensation amount of the machine is inferred from the feature quantity (Sasaki, “                         
                            "
                            
                                
                                    δ
                                
                            
                            =
                            
                                
                                    
                                        
                                            K
                                        
                                    
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    F
                                
                            
                            
                                
                                    T
                                
                            
                        
                    ” is “a fundamental expression for the structural analysis by the finite element method”, “{T} represents temperature vectors at the respective blocks” reads on “feature quantity characterizing a thermal state” and is determined from the “block temperature obtaining means” which reads on “state quantity detecting section,” “finite element method” “may infer thermal displacement amounts at a part of nodes on the structural body of the machine tool” (¶ 006-¶ 0009)), and 
	Sasaki does not teach:
	in the generating or updating the learning model, the learning model is generated or updated by machine learning that uses the feature quantity.  
	Yukama teaches:
	in the generating or updating the learning model, the learning model is generated or updated by machine learning that uses the feature quantity (Yukawa, “action value table” reads on “learning model” and is created by machine learning, “temperature inside the machine tool” reads on “feature quantity,” “learning unit learns by associating”…”the temperature inside the machine tool” (¶ 0017, ¶ 0053)). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermal displacement compensating device and method disclosed by Sasaki by including the learning model using a feature quantity as taught by Yukawa in order to provide a system that when “Taking the temperature change 

Regarding independent claim 22 Sasaki teaches:
	A thermal displacement compensation method (Sasaki, ¶ 0004), comprising:
	specifying a condition of individual difference of a machine (Sasaki, “finite element method analysis” is a well-known structural analysis method which uses “individual difference(s) of the machine,” an example would be the coefficient of thermal expansion 
(¶ 0006));   
	detecting a state quantity indicating a state of the machine (Sasaki, “block temperature obtaining means” reads on “state quantity detecting section”, “temperatures of respective blocks” reads on “a state quantity indicating a state of the machine” (¶ 0006));   
	inferring a thermal displacement compensation amount of the machine from the state quantity (Sasaki, “finite element method analysis means” reads on “inferential calculation section” and “infers thermal displacement amounts” (¶ 0006)); and 	
	performing a thermal displacement compensation of the machine based on the thermal displacement compensation amount (Sasaki, “compensation means” reads on “compensation executing section”, the “compensation means” “compensates the command position” which reads on “performs a thermal displacement compensation”, “compensation value” is obtained by “compensation value calculation means” which calculates the value from “thermal displacement amounts” “inferred by the finite element method analysis means” (¶ 0006)); wherein 	
	Sasaki does not teach:

	a learning model to be used based on the condition is selected from at least one learning model associated in advance with a combination of conditions including the condition of individual difference of the machine, and 
	the thermal displacement compensation amount of the machine is inferred using the learning model being selected.  
	Yukawa teaches:
	in the inferring, 
	a learning model to be used based on the condition is selected from at least one learning model associated in advance with a combination of conditions including the condition of individual difference of the machine, and 
	the thermal displacement compensation amount of the machine is inferred using the learning model being selected (Yukawa, machine learning involves learning an “action value”, “action value” reads on “learning model,” fig 1 elements 36, 38, 40, and 42, determine “the condition specified in the condition specifying step” and are used in determining the “action value table,” as seen in fig 9, “decision making unit” determines “a change amount of the tool compensation interval” which reads on inferred “the thermal displacement compensation amount,” “change amount” is “based on the action value table” which reads on “at least one learning model” as “action value table” is created by machine learning (¶ 0010-¶ 0012)), and
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermal displacement compensating device and method disclosed by Sasaki by including the machine learning models as taught by Yukawa in order to provide a system that when “Taking the temperature change amount when rewards 
	The Sasaki/Yukawa combination does not teach:
	the condition of individual difference of the machine includes a production lot, a frequency of use, a maintenance history, or a modification history.
	Maekawa teaches:
	the condition of individual difference of the machine includes a production lot, a frequency of use, a maintenance history, or a modification history (Maekawa, “thermal displacement amount Do for each axis calculated las time is read from the memory,” “thermal displacement amount D for each axis calculated this time is read from the memory,”  “thermal displacement amount” reads on “a modification” and since these value are “read from memory” a “history” is implied therefore Maekawa teaches a “modification history” as an “individual difference of the machine” (fig 5, col 8 line 14 – col 9 line 3)).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermal displacement compensating device and method disclosed by Sasaki by including a modification history  as a difference of machines as taught by Maekawa in order to provide a system where “the precision of the thermal displacement compensation can be reliably increased at low cost without the necessity of protecting the sensor means against a coolant, chips, etc., to ensure reliability” (Maekawa, col 11 line 12-16).  

Regarding claim 23 Sasaki further teaches:

	in the inferring, the thermal displacement compensation amount of the machine is inferred from the feature quantity (Sasaki, “ "{δ}=[K]^(-1) [F]{T}” is “a fundamental expression for the structural analysis by the finite element method”, “{T} represents temperature vectors at the respective blocks” reads on “feature quantity characterizing a thermal state” and is determined from the “block temperature obtaining means” which reads on “state quantity detecting section,” “finite element method” “may infer thermal displacement amounts at a part of nodes on the structural body of the machine tool” (¶ 0006-¶ 0009)).

Claim17 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki as modified as applied to claim 14 above, and further in view of Naganuma et al. (hereinafter Naganuma) U.S. Pub. No. 2017/0039487 A1. 

Regarding claim 17 the Sasaki/Yukawa combination does not teach:
	the processor is configured to encrypt the learning model for storing the learning model, and 
	decrypt the encrypted learning model for reading the learning model.
	Naganuma teaches:
	the processor is configured to encrypt the learning model for storing the learning model, and 
	decrypt the encrypted learning model for reading the learning model (Naganuma, fig 4 element 121, 124, 125, 127, fig 6 element 100, S200, D100, 200, D200, S400, “analysis requesting apparatus (100)” reads on “learning model storage section” which contains the “encryption processing part (124)” and the “decryption processing part (127),” “learning data” reads on “learning model,” “learning data” is encrypted and decrypted (¶ 0066-¶ 0068)).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermal displacement compensating device and method disclosed by Sasaki by including the encryption and decryption as taught by Naganuma in order to provide a system that “makes it possible to reliably conceal the labels from the analysis executing apparatus side and the improvement of the security (of the system) can be expected” (Naganuma, ¶ 0073 line 17-20).

Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki as modified as applied to claim 14 above, and further in view of QI, U.S. Pub. No. 2016/0224010 A1.

Regarding claim 24 Sasaki/Yukawa combination does not teach:
	wherein the individual difference includes a difference of the machine compared to other machines controlled by the processor
	QI teaches:
	wherein the individual difference includes a difference of the machine compared to other machines controlled by the processor (QI, fig 1, “coefficient k depending on machine characteristics”                         
                            E
                            =
                            a
                            +
                            k
                            
                                
                                    F
                                
                            
                        
                     where E equals the thermal displacement adjustment value, coefficient k depends on the machine characteristics and F is a thermal displacement correction amount, therefore, the thermal displacement adjustment value, E, is dependent on the characteristics of a machine, characteristics of a machine could be different from the characteristics of “other machines” (fig 1, fig 4, ¶ 0016 - ¶ 0019).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermal displacement compensating device and method disclosed by Sasaki by including the differences of machines with respect to each other as taught by QI in order to provide a system where “the thermal displacement correction amount is typically increased or decreased for adjustment to improve correction precision” (QI, ¶ 0006 line 8-10).
	
Regarding claim 25:
	Claim 25 recites analogous limitations to claim 24 above and is therefore rejected on the same premise.

Regarding claim 26:
	Claim 26 recites analogous limitations to claim 24 above and is therefore rejected on the same premise.

Regarding claim 27:
	Claim 27 recites analogous limitations to claim 24 above and is therefore rejected on the same premise.

Response to Arguments
Regarding Claim Rejections – 35 USC § 103  pages 8-10 of applicant’s remarks, applicant’s arguments have been considered but are moot due to the new ground of rejections necessitated by the amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152.  The examiner can normally be reached on 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.R.K./Examiner, Art Unit 2865
                                                                                                                                                                                                        /EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        3/24/2021